DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-12 and 14-20 in the reply filed on 10/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what is intended with the term ‘two-dimensionally arranged structure.” The claim is to a structure on a substrate or on the plane of the substrate so will be present in three-dimensions. Therefore, the structure will be in arranged in more than two-dimensions. Further, it is not clear how the structure is arranged in two axis directions in claims 1 and 2 and how the axis directions are determined. It is not clear if these are clearly defined directions or if they may be any arbitrary direction on a plane (which is not necessarily the plane of the surface of the substrate) that is chosen as desired. 
Regarding claims 6, 8 and 9, it is not clear what the inclined angles are in reference to or how the angles are defined to be able to compare the two angles. 
Claim 7 recites the limitation "borders" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Further, the cross-section has been defined as having sides so it is not clear if a border is different from a side.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bee et al. (US Pub. 2019/0099979 A1).
Regarding claims 1 and 2, Bee discloses an optical element on an article (substrate) where the article has a texture (concave or convex structure) and the optical element is an inorganic layer (abstract, [0030], [0094]). Given the texture is on an article and has both a width and length ([0107] and [0111]), it is considered to be arranged in two-dimensional space where any axis on the plane may be considered the first and second axis including axes with an angle difference of 1 to 175 degrees or 30 and 150 degrees as claimed (see [0107] which describes the texture being arranged in an length x-axis direction and width z-axis direction). 
Regarding claim 3, Bee discloses profile features having the same width and length where the spacing between the features is about 5 to 100 microns apart ([0111]-[0112]) which would result in the number features in 1 mm2 being about 100 to 40,000 which is within the claimed range.  
Regarding claims 4-7, Bee disclose the features having a cross-section with a grating, specifically an Echelette grating, which is considered to disclose an axis that will have asymmetrical features or straight line sides with different inclined sides ([0123] and see [0117] where individual sides are characterized so may be different from other individually characterized sides). 
Regarding claim 10, Bee discloses flat portions between the profile features ([0104]-[0105]). 
Regarding claim 11, Bee discloses the cross-sectional shapes of the profiles being square, rectangular, or polygon ([0113]).
Regarding claim 12, the opposite side of the article is disclosed as flat (Figs. 2A and 2B).
Regarding claims 14 and 15, Bee discloses the optical film being a single or multilayer reflector or multilayer filter ([0084]) where the multiple layers include silicon dioxide, titanium dioxide, tantalum pentoxide, and/or aluminum oxide any of which may be considered a layer which reflects or absorbs lights (light absorbing layer or light reflecting layer) as all layers will absorb or reflect light to some extent. 
Regarding claims 16 and 17, Bee discloses a primer layer that is a paint layer (color film) which contains pigment on the surface of the texture or on the surface of the texture layer away from the optical film ([0066] and [0069]).
Regarding claim 18, Bee discloses an article with a highly iridescent structural color meaning a color which shifts over wide range of hues when viewed from different angles (at least two different angles which disclose many different angles) ([0007], [0015], [0053]-[0056]) where to perceive a color change the ΔEab value must be at least about 2-3 so that it would be expected for the multi-hued or iridescent article in Bee to have a ΔEab  of at least 1 as claimed to be able to perceive a color change. Further, given the textured surface has one or more sides that contribute to the texture to form the structural color ([0117]), the difference would be expected in more than one axis. 
Regarding claims 19 and 20, polymeric materials form the article where the polymeric materials include polyamide, polyesters, vinyl polymers, polystyrenes, styrene block copolymers, polycarbonates, acrylates, copolymers of ethylene and vinyl, and methacrylates ([0125]).  Bee disclose the article being a container ([0042]). 
Further, the term “cosmetic” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.

Claim(s) 1-2, 4-7, 10-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Slade et al. (US 3,338,730).
Regarding claims 1-2, Slade discloses surfaces that are formed by depositing on a reflective surface (substrate) a transparent film of dielectric material (inorganic material) and then covering it with a thin semi-reflective film where the reflective surface is treated to have a multiplicity of sharply defined regions where the surface of each region has a plurality of parallel planes at an angle to the surface with the angles of the planes varying from region to region (abstract, Fig. 1, and col. 4, lines 15-18) so that there are two dimensionally arranged surfaces on at least two different axes where the angle between the axes is between 1 and 175 degrees or 30 and 150 degrees (see Fig. 1). 
Regarding claims 4-7, at least one cross-section of a plane of one of the axis will have an asymmetrical structure where straight line sides have different incline angles (see Figs. 2-7 and col. 2, lines 50-54).
Regarding claim 10, Slade discloses flat portions between the structures (Figs. 2 and 3).
Regarding claim 11, Slade discloses the cross-section being a square or polygon (Figs. 1-3).
Regarding claim 12, Slade discloses the substrate having a flat portion on the opposite side (Figs. 2-7).
Regarding claims 14-15, Slade discloses a reflective layer put on a polymer base film with a dielectric material and a semi-reflective (either may be considered light absorbing) material on top where the reflective material is aluminum or silver and the dielectric material is silicon monoxide, titanium dioxide, or aluminum oxide (col. 3, line 55 to col. 4, line 30). 
Regarding claim 18, Slade does not specifically disclose the difference in color along the two axes. However, given the different orientations of the regions and the fact that there is color change with different orientation, the color change would be expected at different axes and at different points along the axis (see col. 1). Further, give the color difference is perceivable by a viewer (see col. 1), the difference would be expected to be at least 1 as claimed. 
Regarding claim 19, Slade discloses a cosmetic case (col. 2, line 70) which is made from a polymer (col. 3, lines 20-54).

Claim(s) 1-7, 10-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Witzman et al. (US Pub. 2010/0060987 A1).
Regarding claims 1-2, Witzman discloses an optical device which exhibits a color shift upon rotation where the device has a textured surface (substrate) with a relief structure that is coated with an interference thin film that exhibits a color shift with tilt and a uniform color seen at one angle of rotation changes to another uniform color when the optical device is rotated in its own plane (abstract). The interference film is inorganic ([0073]-[0074]). The relief structure is arranged in at least two dimensions so that there are two dimensionally arranged structures on at least two different axes where the angle between the axes is between 1 and 175 degrees or 30 and 150 degrees (Figs. 5 and 7).
Regarding claim 3, Witzman discloses the structures being pyramids which are continuous and arranged in rectangular arrays (Fig. 5) where the base width of the pyramids is 2 to 100 microns ([0066]) which results in the number of pyramids per 1 mm2 of 100 to 250,000 ((1 mm/100 microns)2 to (1 mm/2 microns)2) which falls within the claimed range.
Regarding claims 4-7, Witzman discloses that the face angles of the relief may be different ([0075]) which is considered to disclose asymmetrical structures with different inclination angles where the sides are considered to be straight ([0022] and [0064]).
Regarding claim 10, Witzman discloses flat portions between the structures (Figs. 9A, 9C, and 9D).
Regarding claim 11, Witzman discloses the cross-section being polygons ([0022] where the cross-section of a pyramid will be a triangle and a frustum pyramid will be a rhomboid (see Fig 6).
Regarding claim 12, Witzman discloses the opposite side of the substrate being flat (Figs. 6 and 7). 
Regarding claims 14-15, Witzman discloses the coating containing a reflective metal (inorganic) layer and an absorbing layer of Cr (inorganic) ([0073]-[0074]).
Regarding claim 18, Witzman does not specifically disclose the claimed difference in color along the two axis. However, given there is color change with different orientations, the color change would be expected at different axes and at different points along the axis (see abstract, [0002], [0014], [0019], [0061], [0062], [0064], and [0074]). Further, given the color difference is perceivable by a viewer (see abstract, [0002], [0014], [0019], [0061], [0062], [0064], and [0074]), the difference would be expected to be at least 1 as claimed. 
Regarding claims 19-20, Witzman discloses the substrate being plastic, specifically acrylic, PVC, or PET ([0067]). 
Further, the term “cosmetic container” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bee.
Regarding claims 8 and 9, Bee discloses a side forming an incline of 45 degrees or less and another side extending perpendicular to the surface (90 degrees) or in a range of 10 to 89 degrees ([0117]). Thus, Bee is considered to disclose the sides extending at both less than 45 degrees and perpendicular which teaches a difference of 45 degrees or less and a total of 135 degrees or less and angles of 10 to 89 degrees which gives a total of 20 to 178 degrees and differences in the range of 0 to 79 degrees all of which overlap the ranges in claims 8 and 9. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
	
In the alternative claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bee or Slade as applied to claim 1 above, and further in view of Witzman.
Bee or Slade is considered to disclose the decoration member of claim 1 as discussed above. 
To the extent Bee or Slade is not considered to disclose a reflective layer and absorbing layer, Witzman discloses a coating containing a reflective metal (inorganic) layer and an absorbing layer of Cr (inorganic) ([0073]-[0074]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the structures in Bee or Slade to be coated with the multilayer coating of a reflective layer and absorbing layer taught in Witzman to achieve a dramatic change in color (Witzman, [0071] and [0074]). 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade or Witzman as applied to claim  above, and further in view of Lebreton et al. (WO 2014/173974 A2).
Slade or Witzman is considered to disclose the decoration member of claim 1 as discussed above. 
Slade or Witzman do not disclose the total or difference in the inclination angles. 
Lebreton discloses a mother-of-pearl part ([0001]) which has iridescence when moving the part ([0010]and [0029]-[0031]) achieved through non-horizontal surfaces ([0037]) with a first angle of 10 to 20 degrees and a second angle of 70 to 80 degree (total 80 to 100 degrees and difference of 50 to 70 degrees) to obtain a desired impression ([0039]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the inclination angles in Slade of Witzman to be given the inclination angles taught in Lebreton to achieve structure that can achieve a desired iridescent design (Lebreton, [0030] and [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783